Name: Commission Regulation (EEC) No 2835/82 of 25 October 1982 amending Regulation (EEC) No 49/81 on methods of administrative cooperation to safeguard during the transitional period the free movement of goods between Greece and the other Member Stateso
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 298 / 8 Official Journal of the European Communities 26 . 10 . 82 COMMISSION REGULATION (EEC) No 2835/82 of 25 October 1982 amending Regulation (EEC) No 49/81 on methods of administrative cooperation to safeguard during the transitional period the free movement of goods between Greece and the other Member States 1 . Article 3 (3 ) is replaced by the following : ' 3 . Goods referred to in paragraph 1 which do not move under the internal Community transit procedure shall be covered by :  a T2 L or T2 L GR document, or  a document T2 M.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 41 ( 1 ) thereof, Whereas Commission Decision 82/41 8/EEC (') repealed Decision 70/41 /EEC of 19 December 1969 on adaptation of the methods of administrative cooperation introduced for the purpose of applying Article 9 (2) of the EEC Treaty to the new rules appli ­ cable in the field of Community transit (2), as last amended by the Act of Accession of Greece ; Whereas , in order to take account of the repeal of the abovementioned Decision , it is necessary to amend Commission Regulation (EEC) No 49/81 (3), 2 . Article 13 is repealed . Article 2 HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on 1 January 1983 . However, DD3 movement certificates issued prior to that date may, so long as they are still valid , be submitted in support of declarations after the said date in respect of goods to which the certificates relate . Regulation (EEC) No 49/ 81 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 October 1982 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 182, 26 . 6 . 1982 , p . 34 . ( 2) OJ No L 1.3 , 19 . 1 . 1970 , p . 13 . 3 ) Of No L 4. 1 . 1 . 1981 , p . 1 .